                          Case 21-10474-MFW                 Doc 125      Filed 03/23/21        Page 1 of 4




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                             Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                           Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                            (Jointly Administered)
                                                        1
                                             Debtors.


                            NOTICE OF AGENDA OF MATTERS SCHEDULED
                       FOR REMOTE HEARING ON MARCH 25, 2021 AT 2:00 P.M. (ET)


                                                    ZOOM INSTRUCTIONS:

             The remote hearing will be conducted entirely over Zoom and requires all participants to
               register in advance. COURTCALL WILL NOT BE USED FOR THIS HEARING.

                                 Please use the following link to register for this hearing:
                                     TO BE PROVIDED PRIOR TO THE HEARING

                After registering your appearance by Zoom, you will receive a confirmation email
                                containing information about joining the hearing.




         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
              Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
              (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
              (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
              Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
              (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
              Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
              (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
              Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
              Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
              Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
              Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
27882073.2
                            Case 21-10474-MFW              Doc 125   Filed 03/23/21   Page 2 of 4




         ADJOURNED/RESOLVED MATTERS

         1.       Debtors’ Motion for Entry of Interim and Final Orders Authorizing the Debtors to: (A) Use
                  Cash Collateral Pending a Final Hearing; (B) Incur Postpetition Debt on an Emergency Basis
                  Pending a Final Hearing; and (C) Grant Adequate Protection to Pre-Petition Secured Parties
                  [D.I. 14, 3/3/21]

                  Response/Objection Deadline:                       March 18, 2020 at 4:00 p.m. (ET) [Extended
                                                                     until March 26, 2021 at 12:00 p.m. (ET) for
                                                                     the Office of the United States Trustee and
                                                                     the Official Committee of Unsecured
                                                                     Creditors]

                  Responses/Objections Received:

                       A.       Objection of the Texas Taxing Authorities [D.I. 69, 3/9/21]

                       B.       Objection of Travis County [D.I. 100, 3/17/21]

                       C.       Objection of Dallas County Utility and Reclamation District [D.I. 118, 3/19/21]

                       D.       Limited Objection of US Foods, Inc. [D.I. 120, 3/19/21]

                       E.       Objection of Local Texas Tax Authorities [D.I. 123, 3/22/21]

                  Related Pleadings:

                       F.       Declaration of Russell Mason in Support of Debtors’ Motion for Entry of
                                Interim and Final Orders Authorizing the Debtors to: (A) Use Cash Collateral
                                Pending a Final Hearing; (B) Incur Postpetition Debt on an Emergency Basis
                                Pending a Final Hearing; and (C) Grant Adequate Protection to Pre-Petition
                                Secured Parties [D.I. 26, 3/4/21] 2

                       G.       Interim Order (I) Authorizing the Debtors to Obtain Postpetition Financing,
                                (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Priming
                                Liens and Providing Superpriority Administrative Expense Status,
                                (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay,
                                (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [D.I. 55,
                                3/4/21]

                       H.       Amended Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                                [D.I. 63, 3/5/21]

                  Status:       This matter is adjourned until April 1, 2021 at 10:30 a.m. (ET).


         2
              The location of this declarant is Dallas, Texas.
27882073.2


                                                                 2
                      Case 21-10474-MFW        Doc 125    Filed 03/23/21    Page 3 of 4




         2.   Debtors’ Motion for Entry of: (A) an Order (I) Scheduling a Hearing on the Approval of
              the Sale of All or Substantially All of the Debtors' Assets Free and Clear of All
              Encumbrances Other Than Assumed Liabilities And Permitted Encumbrances, and the
              Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, (II)
              Approving Certain Bidding Procedures and Assumption and Assignment Procedures, and
              the Form and Manner of Notice Thereof, (III) Approving the Debtors' Entry Into the
              Stalking Horse APA and All of Its Terms, Including Bidding Protections, and (IV)
              Granting Related Relief; and (B) an Order (I) Approving Asset Purchase Agreement, (II)
              Authorizing the Sale of All or Substantially All of the Debtors' Assets Free and Clear of
              All Encumbrances Other Than Assumed Liabilities and Permitted Encumbrances, (III)
              Authorizing the Assumption and Assignment of Certain Executory Contracts and
              Unexpired Leases, and (IV) Granting Related Relief [D.I. 36, 3/4/21]

              Response/Objection Deadline:                March 18, 2020 at 4:00 p.m. (ET) [Extended
                                                          until March 26, 2021 at 12:00 p.m. (ET) for
                                                          the Office of the United States Trustee and
                                                          the Official Committee of Unsecured
                                                          Creditors]

              Responses/Objections Received:

                 A.      Informal comments from the Office of the United States Trustee

                 B.      Informal comments from the Texas Comptroller

                 C.      Informal comments from various landlords

                 D.      Objection of the Texas Taxing Authorities [D.I. 70, 3/9/21]

                 E.      Objection of Travis County [D.I. 99, 3/17/21]

                 F.      Objection of Cigna Health and Life Insurance Company and Cigna Dental
                         Health [D.I. 101, 3/17/21]

                 G.      Limited Objection of Mueller Aldrich Street, LLC [D.I. 103, 3/18/21]

                 H.      Limited Objection of SITE Centers Corp. [D.I. 104, 3/18/21]

                 I.      Reservation of Rights of the Alamo Franchisees [D.I. 107, 3/18/21]

                 J.      Limited Objection and Reservation of Rights of Dallas County Utility and
                         Reclamation District [D.I. 119, 3/19/21]




27882073.2


                                                      3
                          Case 21-10474-MFW        Doc 125     Filed 03/23/21    Page 4 of 4




                  Related Pleadings:

                     K.      Notice of Possible Assumption and Assignment and Cure Amounts With
                             Respect to Executory Contracts and Unexpired Leases of the Debtors [D.I. 102,
                             3/17/21]

                  Status:    This matter is adjourned until April 1, 2021 at 10:30 a.m. (ET).

         UNCONTESTED MATTER – CERTIFICATION FILED

         3.       Debtors’ Omnibus Motion for Order, Pursuant to Sections 105(a), 365(a), and 554 of the
                  Bankruptcy Code and Bankruptcy Rule 6004, Authorizing (A) Rejection of Certain (1)
                  Leases of Non-Residential Real Property and (2) Executory Contracts Effective as of the
                  Petition Date and (B) Abandonment of any Remaining Property Located at Locations
                  Covered By Real Property Leases [Docket No. 19, 3/3/21]

                  Response/Objection Deadline:                 March 18, 2020 at 4:00 p.m. (ET)

                  Responses/Objections Received:               None

                  Related Pleadings:

                     A.      Notice of Motion [D.I. 50, 3/4/21]

                     B.      Certificate of No Objection [D.I. 121, 3/19/21]

                  Status:    No objections have been received, and a Certificate of No Objection has been
                             filed. No hearing is required unless the Court has questions.

             Dated: March 23, 2021               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                 /s/ Jared W. Kochenash
                                                 M. Blake Cleary (No. 3614) (mbcleary@ycst.com)
                                                 Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                                 Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                                 Betsy L. Feldman (No. 6410) (bfeldman@ycst.com)
                                                 Jared W. Kochenash (No. 6557) (jkochenash@ycst.com)
                                                 1000 N. King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253

                                                 Proposed Counsel to the Debtors and
                                                 Debtors in Possession



27882073.2


                                                          4
